NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JENNAFER YELLOWHORSE,                            No.    17-15688

                Plaintiff-Appellant,             D.C. No. 3:16-cv-08093-DJH

 v.
                                                 MEMORANDUM*
KAYENTA UNIFIED SCHOOL
DISTRICT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Jennafer Yellowhorse appeals pro se from the district court’s judgment

dismissing for failure to state a claim her action alleging various federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Yellowhorse’s action because

Yellowhorse failed to allege facts sufficient to state any plausible claims. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                      17-15688